Citation Nr: 0835351	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  93-26 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a disability rating higher than 70 percent for 
service-connected post traumatic stress disorder, for the 
period from February 16, 2001, to March 31, 2003.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


REPRESENTATION

None.  The veteran's attorney withdrew from the case after 
the recent remand by the U.S. Court of Appeals for Veterans 
Claims (Court).



INTRODUCTION

The veteran had active service from November 1962 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision by the above 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which denied entitlement to a disability rating higher than 
30 percent for service-connected PTSD.  In December 1997, the 
Board remanded the case for additional evidentiary 
development.  In September 1998 and July 1999, the RO issued 
supplemental statements of the case (SSOCs) which continued 
to deny the veteran's claim for an increased rating for PTSD.  

In an April 2000 decision, the Board denied the veteran's 
claim of entitlement to a disability rating higher than 30 
percent for PTSD.  Following this decision, the veteran 
submitted a timely appeal to the Court of Appeals for 
Veterans Claims.  While the case was pending at the Court, 
the veteran's then attorney and the VA General Counsel filed 
a Joint Motion for Remand, which requested the Court to 
vacate the April 2000 decision and remand the case for 
additional development and adjudication.  In March 2001, the 
Court granted the Joint Motion, vacated the Board's 2000 
decision, and remanded the case to the Board.  

In March 2002, the Board remanded the case to the RO for 
further evidentiary development.  In an October 2002 rating 
decision, the RO granted entitlement to a 50 percent 
disability rating for PTSD, effective from February 16, 2001.  
In an October 2002 SSOC, the RO denied entitlement to an 
evaluation in excess of 50 percent for PTSD, and denied an 
evaluation in excess of 30 percent prior to February 16, 
2001.  

In October 2003, the Board issued a decision which granted a 
50 percent disability rating for PTSD for the period prior to 
February 16, 2001, and which denied a rating higher than 50 
percent between February 16, 2001, and March 31, 2003.  The 
issue of entitlement to a disability rating higher than 50 
percent from April 1, 2003, was remanded for additional 
development.  

The veteran subsequently appealed the October 2003 Board 
decision to the CAVC.  After the submission of briefs from 
the Secretary and the veteran's attorney, the Court issued a 
decision, in May 2005, which found that the Board had not 
provided sufficient reasons and bases for its denial of an 
evaluation in excess of 50 percent from February 16, 2001, to 
March 31, 2003.  That portion of the Board's decision was 
vacated, and the case was remanded for readjudication 
consistent with the Court's opinion.  

In an October 2004 rating decision, the RO increased the 
veteran's disability rating to 70 percent, effective April 1, 
2003.  

In February 2006, the Board issued a decision which granted a 
70 percent disability rating for PTSD from February 16, 2001, 
to March 31, 2003.  The veteran subsequently appealed the 
Board's February 2006 decision to the Court.  The record 
contains a Joint Motion for Remand, dated in May 2007, 
wherein the veteran's then attorneys and the VA General 
Counsel agreed to remand the veteran's claim for perceived 
deficiencies in the Board's analysis.  In June 2007, a Court 
order was issued, remanding the veteran's claim for 
readjudication consistent with the Joint Motion.  
Regrettably, the action by the Court again makes a remand is 
necessary in this case.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

The veteran is seeking entitlement to a disability rating 
higher than 70 percent for his service-connected PTSD for the 
period from February 16, 2001, to March 31, 2003.  

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the unfavorable RO decision that is the basis 
of this appeal, a July 1993 rating decision, was already 
decided and appealed prior to the enactment of the current 
section 5103(a) requirements in the VCAA, in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to a content-
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Review of the record reveals, however, that the veteran has 
not been provided with any notice as to the VCAA, subsequent 
interpretive authority, or its potential effect on his claim.  
In this regard, the Board notes this case has been adequately 
developed by way of the extensive administrative appellate 
proceedings leading to this point; however, without any 
notice provided as to VA's duty to notify the veteran of the 
evidence needed to substantiate his claim, VA's duty to 
assist the veteran in the development of the claim, or the 
additional notice requirements for increased rating claims 
recently delineated by the CAVC in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), the Board cannot find that the 
essential fairness of the adjudication has not been affected.  
Therefore, the Board finds a remand is necessary in order to 
provide the veteran with content-complying notice.  

The Board regrets any additional delay in this case, as it 
has been pending for several years.  However, in order to 
ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements pursuant to 
amendments of the law and Court precedents, the case is 
REMANDED for the following action:

1.	Ensure that all VCAA notice required by 
38 U.S.C.A. § 5103a and 38 C.F.R. § 3.159 
are fully complied with.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.	After the veteran has been given an 
opportunity to respond to the VCAA notice, 
and any additional development deemed 
necessary has been completed, the claim 
should be readjudicated under the former 
and current rating criteria for PTSD, in 
38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996) and 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008), respectively.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


